Justice Murray
delivered the opinion of the Court. This is an appeal from an order of the Court below, distributing a fund in the hands of the Court. The original suit was brought by Talbot v. Montgomery, Grimes, and Crummer. A decree was entered on the 23d of November, 1850, settling the rights of the respective parties; and on the 23d of June, 1851, an order was made to pay Holland and Pillet, (the attorneys for Talbot and Caranave,) $1,488 03, in accordance with said decree. There was no appeal prosecuted from the final judgment of the Court. Beck, who Seeks to set the order of the Court aside, was not a party to the record. He holds an order signed by Talbot and Caranave. This order gives him no rights in this suit: and no appeal prosecuted by him can be sustained, as he is not a party to the cause, and must resort to his remedy, at law.
Appeal dismissed, with costs.